Lettia Hager brought this action originally in the Lucas Common Pleas against John Hancock Mutual Life Insurance Company under a contract for insurance in which she was named as beneficiary.
It appears that the policy in question had lapsed and that an alleged agent of the Insurance Co. had delivered to Le.ttia Hager an application for reinstatement to which Lettia signed her husband’s name. It appears that the contents of the affidavit were false, the affidavit stating that Louis Hager, husband of Lettia Hager was in good health and had no injury, ailment, or disease nor symptoms of such nor had affiant consulted a physician whereas as a matter of fact Louis Hager, at the time of the signing of the application, was confined to a Government Hospital in Dayton with tuberculosis. Said testimony showed that the agent of the company who delivered the application knew of this fact, but suggested that Lettia Hager sign the application anyway, although the agent denied this.
The court charged the jury in part as follows:
“You are instructed that a statement is an application for a revival of an insurance policy which has lapsed is within the purview of Section 9391 General Code of Ohio, and is not a defense to an action on the policy, unless the statement was wilfully false, fraudulently made, and material, and induced the company to renew the policy; and that the agent or company had no ¡knowledge of the falsity or fraud of the statement so made in said application for revival.”
The judgment of the Common Pleas in favor of Hager was affirmed by the Court of Appeals.
The Insurance Company in the Supreme Court contends:
1. That 9391 GC. does not apply to an application for reinstatement of a lapsed policy.
2. That the agent had no authority to receive an application for reinstatement.
3. That the reinstatement was granted solely in reliance on the affidavit.
4. That Hager is not entitled to recover under the policy because of the false statements in the affidavit.